On the court’s own motion, appeal taken as of right dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. On the court’s own motion, leave to appeal granted. Motion to consolidate the appeal herein with the appeal in the case of People v Tinsley granted. Motion for assignment of counsel granted and William E. Hellerstein, Esq., The Legal Aid Society, 15 Park Row — 18th Floor, New York, NY 10038, assigned as counsel to the appellant on the appeal herein.